UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA,
V. CASE NO. 8:17-CR-42-T-17CPT

WALTER HUGO RODRIGUEZ
LOPEZ.

 

ORDER
This cause is before the Court on:

Dkt. 240 Pro Se Motion for Court Intervention

Defendant Walter Hugo Rodriguez Lopez, pro se, requests court
intervention as to communication with Defendant Rodriguez Lopez’ counsel.
Defendant Rodriguez Lopez seeks the discovery provided to his counsel, and

the status of Defendant's appeal.

Defendant Rodriguez Lopez was sentenced on February 23, 2018. (Dkts.
204, 205). Defendant Rodriguez Lopez was represented by counsel at sentencing,
and an interpreter translated the sentencing hearing. (Dkt. 203). At sentencing, |
the Clerk’s Minutes indicate that Defendant Rodriguez Lopez was advised of his

right to appeal, and to counsel on appeal.

Defendant Rodriguez Lopez entered into a Plea Agreement which contains

a waiver of the right to appeal the sentence, except on certain grounds:
Case No. 8:17-CR-42-T-17CPT

a. the sentence exceeds Defendant’s applicable guidelines
range as determined by the Court pursuant to the United
States Sentencing Guidelines;

b, the sentence exceeds the statutory maximum penalty; or
Cc. the sentence violates the Eighth Amendment to the Constitution.
(Dkt. 87, p. 17).

Magistrate Judge McCoun conducted a change-of-plea hearing on
August 17, 2017; during that hearing, Magistrate Judge McCoun questioned
Defendant Rodriguez Lopez to ascertain that Defendant Lopez understood the
terms of the Plea Agreement and that Defendant Lopez’ plea was intelligent and
voluntary. (Dkt. 91). The Court listened to the audio recording of the change-of-
plea hearing, and it appears that Defendant Rodriguez Lopez’ plea was intelligent
and voluntary. Defendant Rodriguez Lopez was represented counsel, and an
interpreter translated the proceedings. No objection to the Report and
Recommendation (Dkt. 94) recommending that Defendant Rodriguez Lopez’

plea be accepted was filed.

The Court has reviewed the docket. The docket does not reflect that
a Notice of Appeal was filed after the sentencing, nor is there a pending habeas
petition or Section 2255 petition. The discovery provided to Defendant’s counsel

is not filed in the public docket.

The Court notes that a district court's denial of a federal prisoner's transcript
request has been affirmed on appeal where there is no appeal pending and the
defendant had not moved to vacate his sentence under Sec. 2255. See Walker v.
United States, 424 F.2d 278, 279 (5" Cir. 1970) (holding that “only where a [habeas]

petitioner...has been granted leave to proceed in forma pauperis and his application
Case No. 8:17-CR-42-T-17CPT

is pending before the court is that petitioner entitled to be furnished copies of court
records without costs.”). Based on the plain language and necessary operation

of [28 U.S.C. Sec. 753(f)],...a motion for a free transcript pursuant to Sec. 753(f) is
not ripe until a Sec. 2255 motion has been filed. United States v. Horvath, 157 F.3d
131, 132 (2d Cir. 1998); see also United States v. Losing, 601 F.2d 351, 352 (8"
Cir. 1979) (holding that, under the language of Sec. 753(f) and the Supreme Court’s
decision in United States v. MacCollom, 426 U.S. 317 (1996), any request for a

free transcript prior to the filing of a section 2255 complaint is premature).

 

Accordingly, it is

ORDERED that pro se Defendant Walter Hugo Rodriguez Lopez’ Motion
for Court Intervention (Dkt. 240) is denied without prejudice. There is no
direct appeal pending, nor is there a pending Section 2255 petition or habeas

petition.

DONE and ORDERED in Chambers in Tampa, Florida on tis Bay of
July, 2019.

—_——o

 
 

wot
7

 

 

 

SFA MOTI
7 REE I KOVA
United ‘States District Ju ge

Copies to:

All parties and counsel of record
Case No. 8:17-CR-42-T-17CPT

Pro Se Defendant:
Walter Hugo Rodriguez Lopez
Reg. No. 68307-018

FC] JESUP LOW

2680 US HIGHWAY 301 South
JESUP, GA 31599
